[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS

                              FOR THE ELEVENTH CIRCUIT           FILED
                               ________________________ U.S. COURT OF APPEALS
                                                                  ELEVENTH CIRCUIT
                                      No. 10-10137                   SEPT 16, 2010
                                  Non-Argument Calendar               JOHN LEY
                                                                        CLERK
                                ________________________

                                  Agency No. A098-940-038

ROSA ELVIRA DE LA ESPRIELLA MARTELO,
JOSE ALFREDO CONSTANTINO PRASCA,

lllllllllllllllllllll                                                     Petitioners,

                                            versus

UNITED STATES ATTORNEY GENERAL,

lllllllllllllllllllll                                                     Respondent.
                                ________________________

                            Petition for Review of a Decision of the
                                 Board of Immigration Appeals
                                 ________________________

                                    (September 16, 2010)

Before BARKETT, MARTIN and KRAVITCH, Circuit Judges.

PER CURIAM:

         Rosa Elvira de la Espriella Martelo (“Martelo”) and her husband Jose

Alfredo Constantino Prasca (“Prasca”), citizens of Colombia, petition this Court
for review of the Board of Immigration Appeals’ (“BIA”) decision affirming the

Immigration Judge’s (“IJ”) order denying Martelo’s application for asylum and

withholding of removal.1 Martelo argues that she was persecuted in Colombia,

and would be again if she returned, by the Fuerzas Armadas Revolucionarias de

Colombia (“the FARC”) on account of her political opinion. The IJ denied asylum

and withholding based on his finding that Martelo was not credible. On appeal,

she argues that the IJ’s finding, which the BIA affirmed, is not supported by

substantial evidence in the record.

      When the BIA issues a decision, we review only that decision, but to the

extent the BIA adopts the IJ’s reasoning, we review the IJ’s decision as well. Al

Najjar v. Ashcroft, 257 F.3d 1262, 1284 (11th Cir. 2001). Here, the BIA agreed

with the IJ’s reasoning. Accordingly, we review both the BIA decision and the

IJ’s decision.

      We review factual findings, including credibility determinations, under the

substantial evidence test. Forgue v. U.S. Att’y Gen., 401 F.3d 1282, 1286 (11th

Cir. 2005). Under this standard, we affirm a factual finding “if it is supported by

reasonable, substantial, and probative evidence on the record considered as a

whole.” Al Najjar, 257 F.3d at 1284 (internal quotation marks omitted). We will


      1
          Prasca sought asylum as a derivative beneficiary of Martelo’s asylum application.

                                                 2
not reverse a factual finding unless “the evidence compels a reasonable fact finder

to find otherwise.” Chen v. U.S. Att’y Gen., 463 F.3d 1228, 1231 (11th Cir.2006)

(internal quotation marks omitted).

      To establish asylum eligibility, an applicant must prove that he or she is a

“refugee” under the Immigration and Nationality Act. 8 U.S.C. § 1158(b)(1); see

also Al Najjar, 257 F.3d at 1284. A refugee must have (1) suffered past

persecution on account of his or her social group, political opinion, or any other

protected ground, or (2) a “well-founded fear” that his or her social group,

political opinion, or any other protected ground will cause future persecution.

8 C.F.R. § 208.13(b). To qualify for withholding of removal, an applicant must

have established that it is more likely than not that her life or freedom would be

threatened on account of a statutorily protected factor if returned to her home

country. 8 U.S.C. § 1231(b)(3).

      An applicant’s own testimony “can suffice [to show eligibility for asylum or

withholding] where the testimony is believable, consistent, and sufficiently

detailed.” Niftaliev v. U.S. Att’y Gen., 504 F.3d 1211, 1217 (11th Cir. 2007)

(quoting In re S-M-J, 21 I. & N. Dec. 722 (BIA 1997)). However, “in the absence

of corroborating evidence, an adverse credibility determination may be sufficient




                                          3
to support the denial of an application.” Mohammed v. U.S. Att’y Gen., 547 F.3d

1340, 1345 (11th Cir. 2008) (quotations omitted).

      Here, the IJ’s credibility determination was supported by substantial

evidence in the record and therefore the BIA properly affirmed it. The IJ and BIA

noted that Martelo’s claim changed over time, and noted material inconsistencies

between Martelo’s credible fear interview, asylum application, updated asylum

application, supplemental declaration, and testimony at the removal hearing.

Although her asylum claim is based on alleged persecution on account of her

political opinion, Martelo did not mention that she was a member of a political

organization or any other group until 2008, right before her asylum hearing.

Martelo originally maintained that the FARC retaliated against her for refusing to

provide them with medical services, which under circuit’s case law is not a

protected ground for which asylum is available. See Rodriguez-Morales v. U.S.

Att’y Gen., 488 F.3d 884 (11th Cir. 2007). Although she had multiple

opportunities to describe the reasons why she felt she was persecuted – for

example, in her asylum application and her updated asylum application – she did

not disclose facts indicating she belonged to any political group or held any

political opinion for which she faced persecution until the eve of her asylum

hearing.

                                         4
      For these reasons, substantial evidence supports the immigration courts’

adverse credibility determination and resulting denial of Martelo and Prasca’s

application for asylum and withholding of removal. Accordingly, we deny the

petition for review.

      PETITION DENIED.




                                         5